Herlihy, J.
(concurring). We are not here concerned with the right of the third-party plaintiff to implead the third-party defendant, but instead we are solely concerned with whether or not the third-party complaint shows a right to indemnity as a result of the third-party defendant’s negligence.
A prime requisite of an indemnity cause of action based on a negligent act is that the party seeking to assert it must have suffered damages or be about to suffer damages from a third-party action based on injury suffered from the negligent act of the alleged indemnitor. (See, generally, Dunn v. Uvalde Asphalt Paving Co., 175 N. Y. 214; Satta v. City of New York, 272 App. Div. 782; Musco v. Conte, 22 A D 2d 121.) Of course, a negligent act might also furnish the basis of an indemnity cause of action based on an express or implied contractual agreement of indemnity. (See, generally, Schubert v. Schubert Wagon Co., 249 N. Y. 253, 257; Corbetta Constr. Co. v. Driscoll Co., 17 A D 2d 176.) In the present case the question of a contractual agreement of indemnity is not before us, as the sole issue here relates to the cause of action based on negligence. The present record establishes that the defendant Needleman is not seeking any damages from the third-party plaintiff Fladerer based on negligence or based on any injury suffered by him resulting from the alleged negligent act of the third-party defendant, but is seeking recovery solely on a contract. Upon the present record, Needleman would have no cause of action against the third-party defendant. In accordance with the foregoing, the order striking the defense of the Statute of Limitations as to negligence cannot be sustained on the theory that the third-party plaintiff has pleaded a right to indemnity based on the alleged negligent act of the third-party defendant.
While it may appear at first blush that the equities are with the respondent Fladerer as to Whitbeck, further consideration of the present posture of the action convinces me that such is not the fact.
I do not agree with the conclusion in the lead opinion that an attorney might not become an insurer of the title, but as noted before, the first cause of action is not before us. This *376concurrence is limited solely to the issue of the pleading of the Statute of Limitations as to negligence.
Reynolds, Aulisi and Staley, Jr., JJ., concur with Gibson, P. J.; Herlihy, J. concurs in the result in an opinion.
Order, insofar as appealed from, reversed, on the law, and motion denied, with $10 costs.